Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 1 of 10     PageID #: 1


                                                                       FILED IN THE
                                                              UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII


                                                               /KEJGNNG4[PPG%NGTMQH%QWTV
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 2 of 10   PageID #: 2
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 3 of 10   PageID #: 3
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 4 of 10   PageID #: 4
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 5 of 10   PageID #: 5
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 6 of 10   PageID #: 6
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 7 of 10   PageID #: 7
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 8 of 10   PageID #: 8
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 9 of 10   PageID #: 9
Case 1:20-cv-00552-DKW-RT Document 1 Filed 12/14/20 Page 10 of 10   PageID #: 10
